773 N.W.2d 18 (2009)
Sandra CANTLEY, Personal Representative of the Estate of James Cantley, Deceased, Plaintiff-Appellant,
v.
GENESEE COUNTY ROAD COMMISSION, Defendant-Appellee.
Docket No. 138799. COA No. 288800.
Supreme Court of Michigan.
October 9, 2009.

Order
On order of the Court, the motion for leave to file brief amicus curiae is GRANTED. The application for leave to appeal the March 20, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should now be reviewed by this Court.
MICHAEL F. CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.